      Case 3:19-cv-03935-SK Document 23 Filed 06/02/20 Page 1 of 3



 1   MARK D. PETERS (sbn110981)
     Peters & Peters
 2
     645 Fourth Street, Suite 213
 3   Santa Rosa, CA 95404
     (707) 545-9250
 4
     Attorney for Defendants
 5
     CINEMA WEST, LLC and
 6   PALLADIO CINEMAS, LLC

 7
 8
                             UNITED STATES DISTRICT COURT
 9
          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10
11
12   CALIFORNIA COUNCIL OF THE                         Civil Action Number C-19-3935 SK
     BLIND, ALICE “MARGIE”
13   DONOVAN, ROGER OBERHOLZER                         DEFENDANTS’ DECLARATION OF
14   and SHANNON DILLON,                               MARK D. PETERS IN OPPOSITION TO
                                                       P LAINTIFFS ’ MOTION F O R
15          Plaintiffs,                                ADMINISTRATIVE RELIEF

16          v.                                         Judge: Honorable Sallie Kim
17
     CINEMA WEST, LLC and PALLADIO                     Trial: None
18   CINEMAS, LLC,

19         Defendants.
20   ________________________________/

21                  I, Mark D. Peters, declare as follows:

22                  1. I am an attorney at law, licensed to practice before all the Courts of the
23
     State of California and this honorable Court, and am counsel of record for Defendants
24
     Cinema West, LLC and Palladio Cinemas, LLC, in the above-captioned matter.
25
26                  2. Without going into detail as to their conduct of the matter, Defendants

27   oppose Plaintiffs’ request that they be allowed to proceed with discovery without first
28
      Case 3:19-cv-03935-SK Document 23 Filed 06/02/20 Page 2 of 3



 1   participating in good faith in a formal Mediation with the Mediator appointed by the Court.
 2
     Suffice it to say that Defendants have been unable (until very recently) to obtain from
 3
     Plaintiffs’ counsel any monetary demand for settlement of the matter, despite repeatedly
 4
     requesting one and hosting the Court-ordered in-person settlement meeting. Defendants
 5
 6   contend that Plaintiffs did not participate in good faith in that settlement meeting. From

 7   the size of the demand recently made on behalf of Plaintiffs, it would appear that Plaintiffs’
 8
     counsel have avoided any discussion of monetary settlement demands in order to increase
 9
     the size of the attorneys’ fees incurred until it now dwarfs the underlying claims of the
10
     Plaintiffs.
11
12                  3. It is respectfully requested on behalf of Defendants Cinema West, LLC,

13   and Palladio Cinemas, LLC, that the Court not allow Plaintiffs to conduct any discovery
14
     in the matter until they have participated in good faith in a Mediation with the Court-
15
     appointed Mediator.
16
17                  I declare under penalty of perjury that the foregoing is true and correct of my

18   own personal knowledge, that if called as a witness I could and would so competently

19   testify thereto, and that this Declaration was executed by me on June 2, 2020, at Santa
20
     Rosa, California.
21
22
23                                                  /s/
                                                    Mark D. Peters
24                                                  Attorney for Defendants
25
26
27
28                                                -2-
      Case 3:19-cv-03935-SK Document 23 Filed 06/02/20 Page 3 of 3



 1                                       PROOF OF SERVICE
 2                  I am a citizen of the United States and a resident of the County of
 3   SONOMA. I am over the age of 18 years and not a party to the within above-entitled
 4   action. My business address is 645 Fourth St., Suite 213, Santa Rosa, California 95404.
 5   On the below mentioned date, I served the DECLARATION OF MARK D. PETERS IN
 6   OPPOSITION TO MOTION FOR ADMINISTRATIVE RELIEF on the attorneys of record
 7   in said action by electronically filing those documents with the Court and requesting service
 8   upon Counsel and by placing a true copy thereof in the United States mail, Santa Rosa,
 9   California, addressed as follows:
10   Mr. Ernest Galvan
     Mr. Michael S. Nunez
11   Rosen Bien Galvan & Grunfeld, LLP
     101 Mission Street, Sixth Floor
12   San Francisco, CA 94105-1738
13                  I declare under penalty of perjury under the laws of the State of California
14   that the foregoing is true and correct.
15   Dated: June 2, 2020
16
17                                                          /s/
                                                            Mark D. Peters
18
19
20
21
22
23
24
25
26
27
28                                               -3-
